Case: 09-20536       Document: 00511070176        Page: 1    Date Filed: 04/05/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                             April 5, 2010

                                     No. 09-20536                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

JUAN GONZALEZ PENA, also known as Juan Carlos Gonzalez Pena, also
known as Juan Pena Gonzalez, also known as Juan Carlos Gonzalez-Pena,
also known as Juan Carlos Gonzalez,

                                                   Defendant-Appellant




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:09-CR-121-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Juan Gonzalez Pena
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California.1 Gonzalez Pena has not filed a response. Our independent review
of the record and counsel’s brief discloses no nonfrivolous issue for appeal.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            386 U.S. 738 (1967).
  Case: 09-20536         Document: 00511070176   Page: 2   Date Filed: 04/05/2010



                                    No. 09-20536

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.2




     2
         See 5TH CIR . R. 42.2.

                                          2